Case 1:19-cv-04087-MKB-RML Document 1-4 Filed 07/15/19 Page 1 of 5 PageID #: 145



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


  COMMUNITY HOUSING IMPROVEMENT
  PROGRAM, RENT STABILIZATION
  ASSOCIATION OF N.Y.C., INC.,
  CONSTANCE NUGENT-MILLER, MYCAK
  LLC, VERMYCK LLC, M&T MYCAK LLC,
  CINDY REALTY LLC, DANIELLE REALTY
  LLC, FOREST REALTY, LLC,

                    Plaintiffs,                      Case No. _____________

        v.

  CITY OF NEW YORK, RENT GUIDELINES                  DECLARATION OF JOSEPH
  BOARD, DAVID REISS, CECILIA JOZA,                  STRASBURG ON BEHALF OF THE
  ALEX SCHWARZ, GERMAN TEJEDA, MAY                   RENT STABILIZATION
  YU, PATTI STONE, J. SCOTT WALSH,                   ASSOCIATION
  LEAH GOODRIDGE AND SHEILA GARCIA,
  IN THEIR OFFICIAL CAPACITIES AS
  CHAIR AND MEMBERS, RESPECTIVELY,
  OF THE RENT GUIDELINES BOARD, AND
  RUTHANNE VISNAUSKAS, IN HER
  OFFICIAL CAPACITY AS COMMISSIONER
  OF NEW YORK STATE HOMES AND
  COMMUNITY RENEWAL, DIVISION OF
  HOUSING AND COMMUNITY RENEWAL,

                    Defendants.




                         DECLARATION OF JOSEPH STRASBURG

 I, Joseph Strasburg, declare based upon personal knowledge that:


    1. I am over eighteen years of age and suffer from no disability that would preclude me from

        giving this declaration.

    2. I am the President of the Rent Stabilization Association of New York City, Inc. (“RSA”).
Case 1:19-cv-04087-MKB-RML Document 1-4 Filed 07/15/19 Page 2 of 5 PageID #: 146



    3. The RSA is an organization comprised of approximately 25,000 owners and managing

       agents of apartment buildings in New York City. RSA members own or manage

       approximately one million apartments in New York City. RSA members range from so-

       called “Mom-and-Pop” operators who own a single, small building, to large-scale operators

       who own or manage hundreds, if not thousands, of apartments throughout the City.

    4. Each member of RSA owns, manages or otherwise has some interest in real property in

       New York City.

    5. RSA has three fundamental purposes. First, RSA advocates on behalf of its members at the

       New York City Council, the New York State Legislature, and City and State agencies, on

       an array of housing policy issues, including the issue of rent regulation. Second, RSA fills

       an informational and educational role, providing updates in the form of a monthly

       newsletter, seminars, and e-mails to its members relating to the requirements of State and

       City laws and regulations that impact upon the ownership and management of apartment

       buildings in the City. Third, in addition to a staff of customer service agents, RSA provides

       compliance services to its members—and sometimes non-members—to assist those

       individuals in their efforts to comply with various statutory and regulatory requirements,

       including but not limited to, annual rent registrations with the State Division of Housing

       and Community Renewal and annual safety notices to comply with City requirements

       relating to window guards, fire safety and lead paint.

    6. RSA members own and/or manage apartment buildings with apartments that are subject to

       New York’s Rent Stabilization Law (the “RSL”).

    7. As a result of the RSL and the State laws it implements, RSA’s members are compelled to

       employ staff and expend resources to understand and to actually comply with the
Case 1:19-cv-04087-MKB-RML Document 1-4 Filed 07/15/19 Page 3 of 5 PageID #: 147



       requirements of the RSL. Those harms are in addition to, and separate and apart from, the

       economic injuries incurred by RSA’s members as a direct result of the regulation of rents

       and all forms of allowable rent increases. RSA’s members are also subject to an assortment

       of administrative and judicial proceedings which can lead to determinations of rent

       overcharges (including treble damages), and other adverse financial consequences.

    8. The rights of RSA members to use, develop and enjoy their property are substantially

       impaired by the RSL.

    9. RSA members have suffered a diminution of the value of, and income derivable from, their

       property as a direct result of the RSL.

    10. RSA has had discussions with members injured by the RSL who are unwilling or feel

       unable to join this lawsuit as named plaintiffs, or to themselves bring suit to challenge the

       constitutionality of the RSL, for fear of reprisal by the City and State in the form of

       enhanced regulatory scrutiny or other harassment that may accompany taking a public

       position against the RSL.

    11. As a result of the RSL, RSA itself employs staff and other association funds and resources

       to maximize its ability to educate and provide the wide range of information necessary for

       its members to remain in compliance with the RSL’s regulatory requirements.

    12. RSA has participated as a party or as amicus curiae in a significant number of State and

       federal court proceedings on behalf of its members relating to matters within the purview

       of the RSL.

    13. In addition, RSA has undertaken costly and time-consuming efforts in advocating on behalf

       of its members at the City and State levels against RSL regulations. Specifically, RSA, as

       it has in years past, prepared and submitted testimony in March 2018 at the New York City
Case 1:19-cv-04087-MKB-RML Document 1-4 Filed 07/15/19 Page 4 of 5 PageID #: 148



       Council triennial hearing to whether a housing “emergency” exists, as a basis to continue

       RSL regulations. RSA also actively advocated in New York City and in Albany against the

       2019 amendments to the RSL passed by the New York State legislature. Its representatives

       met with State Senators and Members of the Assembly, testified at an Assembly

       Committee on Housing. RSA also commissioned reports on the economic impact of the

       2019 amendments and engaged in extensive media efforts.

    14. In addition, each and every year RSA undertakes a thoroughly researched and extensive

       submission to the Rent Guidelines Board analyzing relevant economic data in an effort to

       provide the RGB with the industry’s perspective and requisite justifications for rent

       increases for renewal leases.

    15. As the result of the RSL, RSA provides to its members- as well as non-members- a fee-

       based service relating to the RSL’s requirement that the rents charged to rent-stabilized

       tenants be registered with the State Division of Housing and Community Renewal.

    16. The time, money and other resources expended by RSA in addressing the RSL diverts

       those resources from other programs and services that are central to RSA’s mission. In

       addition to the RSL, our members are subject to countless other statutory and regulatory

       requirements pursuant to State and local law under the purview of the City’s Department

       of Housing Preservation and Development, the Department of Buildings, the Department

       of Health and Mental Hygiene, the Department of Sanitation, the Department of Finance,

       the Department of Environmental Protection, the Fire Department, and various other State

       and City agencies.

    17. The RSL makes it more difficult for RSA to advance the interests of its members. As

       described in the foregoing paragraph, by virtue of the time, effort and resources required
Case 1:19-cv-04087-MKB-RML Document 1-4 Filed 07/15/19 Page 5 of 5 PageID #: 149
